Citation Nr: 0120295	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  94-18 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin rash as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for muscle and joint 
pain as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for sleep disturbance 
as a chronic disability resulting from an undiagnosed 
illness.

5.  Entitlement to service connection for chest pain as a 
chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for nose bleeds as a 
chronic disability resulting from an undiagnosed illness.

8.  Entitlement to service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness.

9.  Entitlement to service connection for chronic cough as a 
chronic disability resulting from an undiagnosed illness.

10.  Entitlement to service connection for residuals of a 
back injury.

11.  Entitlement to service connection for residuals of a 
right shoulder injury.

12.  Entitlement to service connection for a hearing loss.

13.  Entitlement to service connection for kidney stones.

14.  Entitlement to service connection for gastroenteritis.

15.  Entitlement to service connection for a skin rash.

16.  The propriety of the initial 10 percent rating for a 
burn scar of the right index finger.

17.  The propriety of the initial zero percent rating and the 
subsequent 10 percent rating for residuals of an injury of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
January 1992.  His DD Form 214 shows that he was awarded a 
Southwest Asia Service Medal with two stars and that he 
served from December 1990 to March 1991 in the area of 
responsibility of Operation Desert Shield/Storm.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut which denied service connection for residuals of 
a back injury, residuals of a right shoulder injury, a 
hearing loss, kidney stones and gastroenteritis and granted 
service connection for a scar of the right finger and for a 
right knee disorder and assigned zero percent ratings for 
each of the service connected disabilities.  The veteran 
continued his appeal after subsequent rating decisions 
assigned a 10 percent rating for a burn scar of the right 
index finger effective February 1, 1992, the first day of the 
month following the veteran's separation from service and a 
10 percent rating for residuals of an injury of the right 
knee effective March 31, 1997 which the RO reported as the 
date of receipt of the veteran's claim.  Also on appeal is a 
September 1997 decision of the same RO which denied service 
connection for a skin rash, muscle and joint pain, headaches, 
sleep disturbance, chest pain, diarrhea, nose bleeds, memory 
loss and a chronic cough as chronic disabilities resulting 
from an undiagnosed illness and for bronchitis.

Initially included as issues on appeal were entitlement to 
service connection for hair loss and for a speech disorder.  
The issue of entitlement to service connection for hair loss 
was withdrawn by the veteran's representative in a memorandum 
dated in December 1997.  The issue of entitlement to service 
connection for a speech disorder was withdrawn by the veteran 
at his hearing on appeal in January 2001.


FINDINGS OF FACT

1.  With respect to the disorders below, the evidentiary 
record in this case is complete and that there is no 
reasonable possibility that additional assistance to the 
veteran in gathering evidence would aid in substantiating his 
claim.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

3.  The signs and symptoms of the veteran's skin rash have 
been ascribed to the known clinical diagnoses of seborrheic 
hyperplasia and seborrheic dermatitis; there is also evidence 
that the rashes existed prior to his deployment to the 
Southwest Asia theater of operations.

4.  The veteran has an undiagnosed illness manifested by 
chronic cough which is shown to be related to service.


CONCLUSIONS OF LAW

1.  The veteran does not exhibit signs and symptoms involving 
the skin as a manifestation of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(b), 3.317 (2000).



2.  The veteran has a chronic cough which resulted from an 
undiagnosed illness associated with service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(b), 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Principles.

The Board is aware of the recent change in the law in which 
Congress amended 38 U.S.C.A. § 5107 (and amended or added 
other relevant provisions) to clarify VA's duty assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination when such examination 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA"), which has been codified at 38 U.S.C.A. §§ 5100-
5107.  The Board finds that, with regard to the issues not 
addressed in the Remand section below, the evidentiary record 
in this case is complete and there is no reasonable 
possibility that additional assistance to the veteran in 
gathering evidence would aid in substantiating his claim.  
The statement of the case and supplemental statements of the 
case provided to the veteran and his representative provided 
notice of the evidence needed to substantiate his claim.  
When the veteran testified before the Board in January 2001, 
the veteran and his representative were given notice of the 
evidence needed to substantiate his claim.  The duty to 
suggest evidence was met at the time of the hearing pursuant 
to 38 C.F.R. § 3.103 (2000).  The appellant was afforded an 
additional period of 30 days to submit evidence and he did, 
in fact, submit additional evidence and waive initial 
consideration by the RO with regard to such evidence.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran and it appears that all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder.  (Possible additional service medical records to be 
obtained by the Remand below do not appear to be relevant to 
the issues decided herein.)  Multiple VA examinations were 
conducted and the reports are in the claims folder.  
Extensive medical records and reports were obtained from 
Walter Reed Army Medical Center and associated with the file.  
Hearings were conducted before the RO and the Board and 
transcripts were associated with the claims folder.

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(b) (2000).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(b) (2000); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. § 3.317 
(2000).  

The pertinent regulation provides:
(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:
(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and 
(ii)	by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.
(2)	For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 
(3)	For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 
(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 
(5)	A disability referred to in this section shall be 
considered service- connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms
(12) abnormal weight loss 
(13) menstrual disorders.

(c)	Compensation shall not be paid under this section:
(1)	if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2)	if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3)	if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 

(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 
(2)	the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  

38 C.F.R. § 3.317 (2000).

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran received the Southwest Asia Service 
Medal with two stars and that he served from December 1990 to 
March 1991 in the area of responsibility of Operation Desert 
Shield/Storm.  Based on this evidence and for purposes of 
analysis under 38 C.F.R. § 3.317 (2000), the Board finds that 
the veteran had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

The evidentiary record considered by the Board in this case 
includes service medical records, VA medical records, records 
from the Walter Reed Army Medical Center (WRAMC) and records 
from private physicians and facilities.  The record includes 
statements from the veteran and from members of his family 
and friends.  The record also includes testimony given by the 
veteran at a hearing before a hearing officer at the RO and 
at a hearing before the undersigned member of the Board in 
January 2001.

II.  Disabilities Claimed to Result from an Undiagnosed 
Illness

Skin Rash

The veteran's claim concerning service connection for a skin 
rash as a manifestation of an undiagnosed illness must be 
denied under the pertinent statute and regulation.  At the 
time of his August 1994 examination, the veteran reported 
that his rash started before his deployment to the Southwest 
Asia theater of operations.  He related his rash to his pre-
deployment vaccinations.  Regardless of the alleged etiology 
of the veteran's skin rash, compensation under 38 C.F.R. § 
3.317 shall not be paid "if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War."

Furthermore, the Board notes that the evidence of record 
establishes that the signs and symptoms of the veteran's skin 
disorder have been ascribed to known disease entities.  
Intermittent urticaria was diagnosed in October 1993.  A 
narrative summary from WRAMC dated in June 1995 indicated 
that the veteran was admitted in May 1995 for evaluation of 
numerous complaints, which he felt were related to his 
service in the Gulf War.  A dermatology consult was noted to 
have found seborrheic hyperplasia and male pattern baldness.  
Similarly, an August 1995 report from WRAMC indicated that 
the dermatology clinic had found that he had seborrheic 
dermatitis.  In other words, the evidence clearly indicates 
that the veteran's skin rash has been attributed to known 
clinical diagnoses.  

As the Court stated in Neumann v. West, 14 Vet. App. 12, 22 
(2000), "signs or symptoms of a chronic disability are 
afforded presumptive service connection precisely because 
they cannot be attributed to any known clinical diagnosis."  
(Emphasis in original).  Because the medical evidence shows 
that the veteran's symptoms of skin rashes have been 
clinically diagnosed as seborrheic hyperplasia and seborrheic 
dermatitis, the "symptoms" are not manifestations of an 
undiagnosed illness.  Thus, for the reasons set forth above, 
the veteran's claim for service connection for a skin rash as 
manifestations of an undiagnosed illness must be denied.

Chronic Cough

An October 1993 treatment note from the Newington VA Medical 
Center (VAMC) indicated that the veteran suffered from 
chronic bronchitis.  In August 1994, the veteran was seen at 
the WRAMC for multiple complaints including a chronic cough.  
He said he had been suffering from a persistent cough since 
March 1994.  No diagnosis was rendered, and the veteran was 
referred for a Phase II evaluation.  An August 1995 report 
from WRAMC indicated that the veteran was evaluated by the 
gastrointestinal, pulmonary, otolaryngology, and allergy 
clinics, and that no definitive cause could be attributed to 
his cough.  However, following a September 1995 VA general 
medical examination, the veteran's complaint of a chronic 
cough was diagnosed as chronic bronchitis, which is a 
clinical diagnosis.  

The veteran was subsequently admitted to the Specialized Care 
Program (SCP) at WRAMC due to his persistent complaints of 
Gulf War-related symptoms.  The findings of the August 1995 
report were referenced.  A pulmonary examination ruled out 
asthma.  The discharge diagnosis was "persistent Persian 
Gulf War-related symptoms of unspecified etiology after 
exhaustive medical evaluation."  The veteran's respiratory 
complaints appear to have been included with this diagnosis.  
Subsequent treatment records from WRAMC dated in June 1999 
and May 2000 indicate that the veteran's complaints of a 
chronic cough continue to escape a diagnosis.

The Board finds that the evidence of record appears to 
support the veteran's claim for service connection for a 
chronic cough as a manifestation of an undiagnosed illness.  
As described above, there is clear evidence showing that the 
veteran's complaints of a chronic cough have not been 
definitively diagnosed.  The Board therefore finds that the 
weight of the evidence indicates that the veteran's chronic 
cough, which has been shown to be chronic, cannot be 
attributed to a diagnosed illness.  Service connection is 
therefore warranted for this condition under the provisions 
of 38 C.F.R. § 3.317.

ORDER

Entitlement to service connection for a skin rash as a 
chronic disability resulting from an undiagnosed illness is 
denied.

Entitlement to service connection for a chronic cough as 
chronic disabilities resulting from an undiagnosed illness is 
granted.  


REMAND

The Board notes that the veteran's representative has 
asserted that some of the veteran's service medical records 
were removed from the claims folder and sent to Pittsburgh 
(or Philadelphia).  

Available service medical records reveal that in May 1978 the 
veteran reported that he fell from a stopped truck striking 
his right side, hip and elbow.  Examination revealed that 
there was some redness of the right shoulder.  Range of 
motion was within normal limits.  Among the diagnoses was 
contusion of the right shoulder.  A few days later the 
veteran complained only of pain in the right chest.  

In November 1981 the veteran complained of pain in the right 
shoulder and right costo-vertebral angle.  He reported that 
he had tripped while walking down stairs and fell on his 
back.  Range of motion of the right shoulder was intact.  
There was no swelling.  The diagnosis was contusion of the 
right shoulder.  In December 1981 it was reported that the 
veteran had tender infra scapular muscles in the right 
shoulder area.  The assessment was contusion of the right 
shoulder.

There were no complaints or findings of a right shoulder 
disorder on VA examinations in April and May 1992.  In a 
letter dated in November 1993 George H. Rubin, M.D., reported 
that the veteran had been involved in an automobile accident 
in which his car was struck from behind and the veteran had 
pain in the neck and shoulder.  Dr. Rubin noted that x-rays 
showed osteoarthritic changes at C5-C6 with narrowing of the 
interspace.  Spurling sign produced pain into the right 
trapezius area.  There was tenderness over the right coracoid 
and over the inner border of the right scapula proximally.

In June 1994 the veteran testified at a hearing at the RO 
that he could not sit at a computer keyboard for long periods 
of time without his right shoulder stiffening up.  On VA 
examination in November 1994 the veteran's complaints 
included right shoulder pain.  While the examination was 
primarily directed to a hand disability, it was noted that 
the veteran complained of pain in the right shoulder with 
some of the exertions on strength testing of the upper 
extremities.  On VA examination in September 1995 the veteran 
complained of swelling of the right arm, right shoulder and 
back.  There were no abnormal findings on examination.

The Board also notes that the veteran had several audiometric 
tests both during and after service with varying results.  
Since a recent hearing test submitted by the veteran appears 
to show a hearing loss under the provisions of 38 C.F.R. § 
3.385 (2000), it is the conclusion of the Board that 
additional medical examination is necessary to comply with 
the duty to assist under the provisions of the VCAA.

The veteran contends that the rating assigned to his service-
connected burn scar of the right index finger should be 
higher.  The record shows that the veteran's last examination 
was in May 1992.  Since that time, a September 1996 report 
from the Newington VAMC shows that the veteran was evaluated 
for complaints of swelling and pain of the right hand.  
Testing revealed that the veteran's grasp strength of the 
right hand was significantly less than on the left.  
Diminished strength was also demonstrated with lateral 
pinches.  There was some indication that these problems were 
related to the veteran's service-connected burn scar.  

The development of facts includes a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Further, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  The RO should schedule 
the veteran for another VA neurological examination.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of this 
claim.  Accordingly, the case is REMANDED for the following 
action:

1.  The RO should contact the veteran's 
representative to determine what 
information he or she has about any 
service medical records removed from and 
not returned to the veteran's file.  If 
it is determined that missing records 
exist, the RO should locate the records 
and return them to the veteran's claims 
folder.  If it is determined that missing 
records do not exist, the RO should 
document its efforts to find such records 
and its reasons for concluding that the 
records do not exist.  If such records 
are found, they must be associated with 
the veteran's claims folder before 
proceeding with the remaining development 
of the veteran's claim outlined below.

2.  The RO should request that the veteran 
submit the names, addresses and approximate 
dates of treatment or evaluation for all VA 
and non-VA medical care providers who treated 
him for symptoms of muscle and joint pain, 
headaches, sleep disturbances, chest pain, 
diarrhea, nose bleeds, and memory loss since 
his service discharge.  He should also be 
asked to submit the names, addresses and 
approximate dates of treatment or evaluation 
for all VA and non-VA medical care providers 
who treated him a back disorder, a right 
shoulder disorder, hearing loss, kidney 
stones, and gastroenteritis.  Further, the RO 
should request that the veteran submit the 
names and addresses for all VA and non-VA 
medical care providers who have treated or 
evaluated him in recent years for his 
service-connected burn scar of the right 
finger and right knee disability.  After 
securing any necessary releases, the RO 
should attempt to obtain a copy of all 
indicated records and permanently associate 
them with the claims file.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.

4.  Upon completion of the above development, 
the RO should schedule the veteran for a VA 
orthopedic examination to determine the 
current extent of impairment from the 
veteran's service-connected right knee 
disability, and the etiology of any currently 
present right shoulder disorder, back 
disorder, or any disorder productive of 
muscle and joint pain.  The veteran should be 
notified of the date, time, and place of the 
examination in writing.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner.  
All necessary testing, to include X-rays, 
should be conducted.

(a)  The examiner should note and 
detail all reported signs and 
symptoms of muscle and joint pain.  
The examiner should provide details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to muscle pain 
and joint pain, and indicate what 
precipitates and what relieves them.  

(b)  The examiner should determine 
whether there are any objective 
medical indications that the veteran 
is suffering from muscle and joint 
pain.  

(c)  The examiner should 
specifically determine whether the 
veteran's complaints of muscle and 
joint pain are attributable to any 
known diagnostic entity.  If not, 
the examiner should specifically 
state whether he is unable to 
ascribe a diagnosis to the veteran's 
complaints.  Symptom-based 
"diagnoses," such as arthralgia, 
are not considered as diagnosed 
conditions for compensation 
purposes.

(d)  Based upon the examination 
results and a review of the claims 
folder, the examiner should provide 
an opinion with respect to any 
current right shoulder or low back 
disorder as to whether it is at 
least as likely as not that the 
disorder is etiologically related to 
the veteran's active military 
service.

(e)  The examiner should be asked to 
describe the right knee and state 
whether there are any findings of 
subluxation, locking, swelling, or 
tenderness.  If lateral instability or 
subluxation of the right knee is 
present, such finding should be 
described as either mild, moderate or 
severe.  The examination must include 
measurements of the ranges of motion of 
the right knee in degrees.

(f)  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected right knee disability; 
and, if feasible, these determinations 
must be expressed in terms of the degree 
of additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

(g).  The examiner should be asked 
to express an opinion as to whether 
pain in the right knee could 
significantly limit functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

5.  The RO should schedule the veteran 
for a VA audiology examination to 
determine the etiology of any currently 
present hearing disorder.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing, to include an audiometry 
examination, should be conducted.  Based 
upon the examination results and a review 
of the claims folder, the examiner should 
provide an opinion with respect to any 
current hearing disorder as to whether it 
is at least as likely as not that the 
disorder is etiologically related to the 
veteran's active military service.

6.  The RO should schedule the veteran 
for a VA gastrointestinal examination to 
determine the etiology of any currently 
present gastrointestinal disorder.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner.  All 
necessary testing should be conducted.

(a)  The examiner should note and 
detail all reported signs and 
symptoms of a gastrointestinal 
disorder.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to diarrhea, 
flatulence, and gastrointestinal 
discomfort, and indicate what 
precipitates and what relieves them.  

(b)  The examiner should determine 
whether there are any objective 
medical indications that the veteran 
is suffering from signs and symptoms 
of a gastrointestinal disorder.  

(c)  The examiner should 
specifically determine whether the 
veteran's complaints of diarrhea, 
flatulence, and gastrointestinal 
discomfort are attributable to any 
known diagnostic entity.  If not, 
the examiner should specifically 
state whether he is unable to 
ascribe a diagnosis to the veteran's 
complaints.  Symptom-based 
"diagnoses," such as diarrhea, are 
not considered as diagnosed 
conditions for compensation 
purposes.

(d)  If the veteran's 
gastrointestinal complaints are 
ascribed to a known disease entity 
to include gastroenteritis, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that that disorder is 
etiologically related to the 
veteran's active military service.

7.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the etiology of the veteran's 
diagnosed seborrheic hyperplasia and/or 
seborrheic dermatitis.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing should be conducted.  Based upon 
the examination results and a review of 
the claims folder, the examiner should 
provide as to whether it is at least as 
likely as not that the veteran's 
seborrheic hyperplasia and/or seborrheic 
dermatitis is etiologically related to 
his active military service.

8.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
determine the etiology of any currently 
present disorder manifested by complaints 
of chest pain.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing should 
be conducted.

(a)  The examiner should note and 
detail all reported complaints of 
chest pain.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to chest 
pain, and indicate what precipitates 
and what relieves them.  

(b)  The examiner should determine 
whether there are any objective 
medical indications that the veteran 
is suffering from chronic chest 
pain. 

(c)  The examiner should 
specifically determine whether the 
veteran's complaints of chest pain 
are attributable to any known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he is unable to ascribe a 
diagnosis to the veteran's 
complaints.  Symptom-based 
"diagnoses," such as chest pain, 
are not considered as diagnosed 
conditions for compensation 
purposes.

9.  The RO should schedule the veteran 
for a VA otolaryngology examination to 
determine the etiology of any currently 
present disorder manifested by complaints 
of nosebleeds.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing should 
be conducted.

(a)  The examiner should note and 
detail all reported complaints of 
nosebleeds.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to 
nosebleeds, and indicate what 
precipitates and what relieves them.  

(b)  The examiner should determine 
whether there are any objective 
medical indications that the veteran 
is suffering from chronic 
nosebleeds. 

(c)  The examiner should 
specifically determine whether the 
veteran's complaints of nosebleeds 
are attributable to any known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he is unable to ascribe a 
diagnosis to the veteran's 
complaints.  Symptom-based 
"diagnoses" are not considered as 
diagnosed conditions for 
compensation purposes.

10.  The RO should schedule the veteran 
for a VA nephrology examination to 
determine the etiology of currently 
present disorder of the kidneys.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner.  All 
necessary testing should be conducted.  
Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
any current kidney disorder, to include 
kidney stones, as to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
active military service.

11. The RO should schedule the veteran for a 
VA neuropsychiatric examination to determine 
the etiology of any currently present 
disorder productive of headaches, sleep 
disturbance, and/or memory loss.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence secured, 
must be made available to and reviewed by the 
examiner.  All necessary testing should be 
conducted.

(a)  The examiner should note and 
detail all reported signs and 
symptoms of headaches, sleep 
disturbances, and memory loss.  The 
examiner should provide details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to headaches, 
sleep disturbances, and memory loss, 
and indicate what precipitates and 
what relieves them.  

(b)  The examiner should determine 
whether there are any objective 
medical indications that the veteran 
is suffering from chronic headaches, 
sleep disturbances, and/or memory 
loss.  

(c)  The examiner should 
specifically determine whether the 
veteran's complaints of headaches, 
sleep disturbances, and memory loss 
are attributable to any known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he is unable to ascribe a 
diagnosis to the veteran's 
complaints.  Symptom-based 
"diagnoses," such as headaches, 
are not considered as diagnosed 
conditions for compensation 
purposes.

12.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the current extent of 
impairment from the veteran's service-
connected burn scar of the right index 
finger.  The veteran should be notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing, to 
include a nerve conduction study, should 
be conducted.  The examiner should 
discuss the current nature, extent, and 
disabling manifestations of the veteran's 
service-connected burn scar of the right 
index finger.  In this discussion, the 
examiner should address the findings of 
the September 1996 report from the 
occupational therapy clinic at the 
Newington VAMC and state whether or not 
the loss of grip and pinch strength 
experienced by the veteran was due to his 
service-connected disability.

13.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

14.  Then, the RO should ensure that the 
above development has been completed and 
should undertake any other development it 
determines to be warranted to comply with 
the notification and duty to assist 
requirements of the VCAA.

15.  When the above development has been 
completed, the RO should re-adjudicate the 
claims that remain on appeal.  With regard to 
the veteran's claim for an increased 
evaluation of his service-connected right 
knee disability, the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.40 and 4.45 must be taken into account.  
Consideration should be given to the General 
Counsel opinion in which it was determined 
that a claimant who has knee arthritis and 
instability may be rated separately under 
Diagnostic Code 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  

Further, in discussing the veteran's claims 
for increased evaluations of his service-
connected right knee disorder and burn scar 
of the right index finger, consideration 
should be given to the case of Fenderson v. 
West, 12 Vet.App. 119 (1999).  Therein, the 
Court held that, with regard to initial 
ratings following the grant of service 
connection, separate ratings can be assigned 
for separate periods of time based on the 
facts found -- a practice known as assigning 
"staged" ratings. 

16.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), to include the provisions of 38 
C.F.R. § 3.655 if appropriate.  The SSOC 
should include citation to all relevant 
regulatory provisions.  (In this regard, 
the diagnostic code(s) most advantageous 
to the veteran should be selected.)  The 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 


